Citation Nr: 0526814	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the left arm (claimed as a 
gunshot wound).

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for residuals of 
dysentery.

4.  Entitlement to service connection for residuals of a left 
eye injury with current loss of vision (to include whether a 
timely substantive appeal was submitted).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had verified service under the United States 
Armed Forces in the Far East (USAFFE), as a recognized 
guerrilla and with the Regular Philippine Army, from April 
1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Based upon the type and dates of the service reported above, 
it appears that the appellant did not meet the requirements 
to qualify as a veteran under the laws and regulations 
governing VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41 (2004).  Nevertheless, 
for the purpose of the present decision, we will refer to him 
as "the veteran."

In March 2004, the veteran submitted a completed formal 
application for a total rating based upon individual 
unemployability due to service-connected disability.  
However, it does not appear that the RO has yet adjudicated 
that claim, and the matter is therefore referred to the RO 
for appropriate consideration.

In June 2005, the appellant filed a motion for advancement on 
the Board's docket. Under the provisions of 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In August 2005, a Deputy 
Vice Chairman of the Board determined that good or sufficient 
cause had been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.

The issue of service connection for residuals of a left eye 
injury with loss of vision is addressed in the Remand portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the appellant.


FINDINGS OF FACT

1.  An unappealed January 2003 RO decision denied service 
connection for residuals of a gunshot wound to the left arm 
(claimed as a gunshot wound); an unappealed February 2003 
rating decision continued the RO's denial of the claim.

2.  The evidence added to the record since the February 2003 
rating decision, which continued the January 2003 decision 
that denied service connection for residuals of a gunshot 
wound to the left arm, does not bear directly and 
substantially upon the specific matter under consideration 
regarding service connection for residuals of a gunshot wound 
to the left arm and is not so significant as to warrant 
readjudication of the merits of the claim on appeal.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the appellant currently 
has residuals of malaria related to his active military 
service.

4.  The objective and competent medical evidence of record 
preponderates against a finding that the appellant currently 
has residuals of dysentery related to his active military 
service.


CONCLUSIONS OF LAW

1.  The January 2003 RO rating decision that denied service 
connection for residuals of a gunshot wound to the left arm 
(claimed as a gunshot wound) is final, as is the February 
2003 RO that denied the claim, and new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for residuals of a gunshot wound to the 
left arm.  38 U.S.C.A. §§ 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).

2.  Residuals of malaria were not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).

3.  Residuals of dysentery were not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

In December 2002, and February and May 2004 letters, the RO 
provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in a June 2004 letter, the RO informed the appellant 
that his claim for service connection for residuals of a 
gunshot wound to the left arm remained denied.  

In his notice of disagreement filed in June 2004, the 
appellant contended essentially that he was treated for 
malaria, and for dysentery caused by malnourishment, in the 
battlefield during military service in World War II.  He 
argued that he also had a gunshot wound to the left arm and 
that his injuries could be determined "through carbon-
dating, X-ray, ultrasound or CT scan".  He pointed to his 
comrades' January 2003 affidavit to support his claims.  He 
reiterated this argument in his substantive appeal, on VA 
Form 9, received in October 2004. 

The RO issued a detailed September 2004 statement of the case 
(SOC), in which the appellant and his representative were 
advised of all the pertinent laws and regulations, including 
those regarding service connection.  We therefore believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the appellant's claim, and that 
the SOC issued by the RO clarified what evidence would be 
required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the September 2004 SOC contained pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence - Gunshot Wound Claim

The RO, in a decision dated in January 2003, denied the 
appellant's claim of entitlement to service connection for 
residuals of a gunshot wound to the left arm.  The RO found 
at the time that the medical evidence did not show treatment 
in service for a gunshot wound nor was there any current 
medical evidence of residual disability.  The appellant did 
not appeal the RO's decision, and it therefore was final 
based upon the evidence then of record.

The evidence of record at the time of the RO's January 2003 
decision includes service medical records. 

A September 1945 physical examination report is not 
indicative of any report or findins showing a gunshot wound 
or a left arm disorder. 

Clinical records from September to October 1945 indicate that 
the appellant was hospitalized for treatment of malaria.  The 
records are not referable to complaints or diagnosis of, or 
treatment for, residuals of a gunshot wound to the left arm. 

When examined for discharge in November 1945, it was noted 
that the appellant had malaria.  No other wounds or injuries 
were noted.

An Affidavit for Philippine Army Personnel (PA AGO Form 23) 
was signed by the appellant on May 28, 1946.  In response to 
a question requesting that he list all injuries or illnesses 
incurred since December 8, 1941, he indicated that he did not 
sustain any such problems in service.

Post-service, private medical records dated from 1996 to 2001 
were not referable to complaints or treatment for, or 
diagnosis of, residuals of a gunshot wound to the left arm.

In an August 2001 written statement, the appellant said that 
in February 1945 he sustained a shrapnel wound to his left 
arm, inflicted by the Japanese armed forces.  He said he was 
hospitalized at the Tagudin Base Hospital, Tagudin, Ilocos 
Sur.

In January 2003, the appellant submitted a signed affidavit 
from A.D. and S.L., dated that month, who said they were his 
service comrades, and that the appellant sustained a gunshot 
wound to the left arm in service.  In an unappealed February 
2003 rating decision, the RO confirmed and continued its 
previous denial, on the basis that there was no evidence that 
the appellant had any current residuals of a gunshot wound to 
the left arm.

The January 2003 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 2003 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 
1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the appellant's current request to reopen 
his claim was filed in January 2004, the regulations in 
effect since August 29, 2001, are for application.  
Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

In this case, as discussed above, an application to reopen 
the appellant's previously denied claim was received by the 
RO in January 2004.  The evidence added to the record since 
the January 2003 rating that denied the veteran's claim 
includes private medical records, dated from 1997 to 2004, 
some duplicative of those previously considered by the RO, 
and the appellant's written statements in support of his 
claims.

The private medical records added to the file are not 
referable to complaints or diagnosis of, or treatment for, 
residuals of a gunshot wound to the left arm.

In his written statements in support of his claim, including 
in January 2004, the veteran repeatedly asserts that he 
sustained a left arm gunshot wound in combat against Japanese 
soldiers.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
residuals of a gunshot wound the left arm essentially fails 
to address the inadequacies of the appellant's claim at the 
time of the prior denial in February 2003.  In this respect, 
the additional evidence submitted, while new, does not 
consist of medical evidence documenting any current residuals 
of a gunshot wound to the left arm. 

Even assuming, arguendo, that the appellant's claim for 
service connection for residuals of a gunshot wound to the 
left arm was to be reopened and considered on the merits, the 
claim would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

As a combat participant, the appellant is entitled to have 
any statement or testimony of relevant symptoms he presents 
accepted as satisfactory evidence of that incurrence.  See 38 
U.S.C.A. § 1154(b) (West 2002). (The Board is assuming for 
the purpose of our analysis that the appellant engaged in 
combat with the enemy.)

The appellant has contended that service connection should be 
granted for residuals of a gunshot wound to the left arm 
(claimed as a gunshot wound).  The record demonstrates, 
however, that when he was examined for discharge in November 
1945, a gunshot wound was not noted and, in May 1946, when 
processed out of service, the appellant denied sustaining any 
wounds in service.  Moreover, on private examination and in 
medical records dated after the appellant's separation from 
service, there was no showing that the appellant had 
residuals of a gunshot wound to the left arm.  Furthermore, 
the appellant has submitted no evidence to show that he 
currently has any residuals of a gunshot wound to the left 
arm.  In short, no medical opinion or other medical evidence 
showing that the veteran currently has residuals of a gunshot 
wound to the left arm has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

Here, as was the case at time of the RO's February 2003 
decision, the objective evidence of record fails to 
demonstrate that the appellant has residuals of a gunshot 
wound to the left arm as a result of his military service.  

Consequently, the Board finds that the evidence received 
since the February 2003 RO decision that declined to grant 
the veteran's claim for service connection is cumulative of 
the evidence previously considered by the RO and not 
sufficiently significant to warrant reconsideration of the 
merits of the claims on appeal.  As the evidence received 
since the February 2003 RO decision that denied service 
connection is not new and material, it follows that the claim 
for service connection for residuals of a gunshot wound on 
the left arm (claimed as a gunshot wound) may not be 
reopened.

III.  Service Connection Evidence - Original Claims

A.  Factual Background

The service medical records include the September 1945 
physical examination report that is not referable to an 
abdominal disorder or malaria. 

Clinical records dated in September to October 1945 indicate 
that the appellant was hospitalized for treatment of malaria.  
Results of laboratory tests for malaria parasites were 
negative for malaria.  The records are not referable to 
complaints or diagnosis of, or treatment for, residuals of 
dysentery. 

When examined for discharge in November 1945, it was noted 
that the appellant had malaria, but dysentery was not noted.  

On the May 1946 PA AGO Form 23, signed by the appellant, he 
indicated that he did not sustain wounds in service.  The 
record is not referable to the appellant's treatment for 
malaria or dysentery in service.

Post-service, in 1981 the appellant was privately 
hospitalized for surgical treatment of a nasal polyp, 
according to a May 2004 statement from the medical center 
chief.

The private medical records, dated from 1996 to 2004, are 
entirely negative for reference to any complaints or 
diagnosis of, or treatment for, residuals of malaria.  

September 1997 private medical records indicate that the 
appellant was hospitalized for treatment of acute 
enterocolitis.  

In the January 2003 signed affidavit, A.D. and S.L., said 
they were in military service with the appellant, who 
sustained a left arm gunshot wound and was treated for 
malaria.

In a January 2004 written statement, and in subsequent 
statements in support of his claims, the appellant said he 
was sick for one month with malaria and also contracted 
dysentery and chronic diarrhea in service.  He said he was 
untreated because he was in a highland and medicine was 
unavailable.

In a May 2004 signed medical certification, E.J.D., M.D., 
diagnosed the appellant with acute enterocolitis.

B.  Legal Analysis

The veteran asserts that he was treated for malaria, and for 
dysentery due to malnourishment on the battlefield in 
service.  Again, as noted above, giving him the benefit of 
the doubt, as a combat participant, he is entitled to have 
any statement or testimony of relevant symptoms he presents 
accepted as satisfactory evidence of that incurrence.  See 38 
U.S.C.A. § 1154(b).

The appellant has also contended that service connection 
should be granted for residuals of malaria.  The record 
demonstrates that he was treated for malaria in service and 
the disease was noted when he was examined for separation 
from service in November 1945.  However, in private medical 
records dated after the appellant's separation from service, 
there was no showing that he had residuals of malaria.  
Furthermore, the appellant has submitted no medical evidence 
to show that he currently has residuals of malaria.  In 
short, no medical opinion or other medical evidence showing 
that the appellant currently has residuals of malaria has 
been presented.  See Rabideau v. Derwiniski, 2 Vet. App. at 
143.

The appellant has also contended that service connection 
should be granted for residuals of dysentery.  The record 
demonstrates that no dysentery was found in service or on 
separation from service.  Moreover, in private medical 
records dated after the appellant's separation from service, 
there was no showing that the appellant had residuals of 
dysentery.  Furthermore, the appellant has submitted no 
medical evidence to show that he currently has residuals of 
residuals of dysentery.  While recent private medical records 
diagnosed acute enterocolitis, there is no medical opinion to 
link the disorder to the appellant's period of military 
service.  In summary, therefore, no medical opinion or other 
medical evidence showing that the appellant currently has 
residuals of dysentery has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.  

The appellant is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the appellant has not submitted any 
medical opinion or other medical evidence that supports his 
claims.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the appellant has residuals of malaria and 
dysentery related to service or any incident thereof.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of malaria and dysentery must be denied.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for residuals of gunshot wound of the left 
arm (claimed as a gunshot wound) is denied.

Service connection for residuals of malaria is denied.

Service connection for residuals of dysentery is denied.


REMAND

The appellant also seeks service connection for residuals of 
a left eye injury, with current loss of vision.

An appeal consists of a timely filed written notice of 
disagreement (NOD) and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004).  See also 38 C.F.R. § 
20.202 (2004).  A substantive appeal must be filed within 60 
days from the date that the RO mails the SOC to the claimant, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302 (2004).

In this case, the RO denied the appellant's claim for service 
connection for residuals of a left eye injury with vision 
loss in a June 10, 2004, rating decision.  The RO notified 
the appellant of that decision by letter of June 12, 2004.  
An NOD was received June 29, 2004, and an SOC as to this 
claim was issued on October 12, 2004 (an SOC as to the 
veteran's other claims was issued on September 17, 2004, and 
a substantive appeal received on October 1, 2004).  However, 
the next communication from the appellant was a written 
statement, dated June 17, 2004, and received at the Board on 
July 11, 2004, in which he expressed a desire to appoint an 
accredited service representative.  In a subsequent letter to 
the Board dated August 22, 2005, the appellant indicated that 
he had just been released from the hospital for an "alleged 
CVA" attack with loss of consciousness, but there is nothing 
which may be construed as a timely substantive appeal, or a 
timely request for an extension of time to file a substantive 
appeal.  Although it may be that the appellant's recent 
illness warrants an extension of time for him to file a 
substantive appeal as to the matter, no such request on that 
specific point has been received.

The Board notes that because the RO has not considered the 
question of whether a timely substantive appeal was filed as 
to the denial of this specific matter, the appellant and his 
representative have not been furnished the pertinent legal 
authority governing the question of timeliness of the 
substantive appeal and afforded the opportunity to provide 
written or other response.  Accordingly, the RO should 
adjudicate the question of whether a timely substantive 
appeal was filed as to this issue, in the first instance, to 
avoid any prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should readjudicate the issue of 
entitlement to service connection for residuals of 
a left eye injury, with current vision loss, to 
include the question of whether a timely 
substantive appeal as to that determination was 
filed, in light of all pertinent evidence and 
governing legal authority.


2.  If the RO's determination is adverse to the 
appellant, the RO must furnish to the appellant and 
his representative an appropriate supplemental 
statement of the case (SSOC) that includes citation 
to 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004) and 
all other additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them the appropriate 
time period for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


